Citation Nr: 1442970	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  09-45 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.

2. Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

3. Entitlement to service connection for neoplasms of the skin, to include as secondary to herbicide exposure.

4. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from April 1960 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of August 2008 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified before the Board at a March 2014 hearing conducted via videoconference.  A transcript of the hearing is of record.

The issues of entitlement to service connection for hypertension, neoplasms of the skin, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has been diagnosed with erectile dysfunction that is chronically worsened by service-connected diabetes mellitus and coronary artery disease.



CONCLUSION OF LAW

Erectile dysfunction is aggravated by service-connected disabilities.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

During the development of the Veteran's claim, he was provided a VA examination in July 2013.  Following a review of the claims file and examination of the Veteran, the VA examiner opined that it is less likely than not that the Veteran's currently diagnosed erectile dysfunction is caused by his service-connected disabilities, noting that the diagnosis of erectile dysfunction predated his diagnosis of diabetes mellitus and coronary artery disease.  However, no opinion was rendered regarding aggravation.

In support of his claim, the Veteran submitted a VA treatment record dated May 2014.  This treatment record notes the Veteran's diagnosis of erectile dysfunction as well as the diagnosis of diabetes mellitus and "significant" coronary artery disease, both of which are service-connected.  The treatment record notes "these co-morbid conditions are definitely contributing to his erectile dysfunction."  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

In light of the May 2014 VA urology note, and resolving all doubt in favor of the Veteran, the Board finds that service connection for aggravation of erectile dysfunction by service-connected diabetes mellitus and coronary artery disease is warranted.


ORDER

Service connection for erectile dysfunction is granted.


REMAND

VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Records indicate the Veteran has been diagnosed with basal cell carcinoma on the left forehead and actinic keratosis.  See VA dermatology notes.  Further, the Veteran's service in the Republic of Vietnam and, therefore, exposure to herbicides, has been previously conceded.  As such, the Board finds the elements of McLendon have been met, and the Veteran must be provided a VA examination to address the etiology of his skin condition.

With respect to hypertension, the Veteran was provided a VA examination in May 2013, at which the examiner opined that hypertension is less likely than not aggravated by diabetes mellitus, noting that the diagnosis of hypertension predates the diagnosis of diabetes.  However, no opinion was rendered regarding causation, and the rationale provided does not explain why a later diagnosis of diabetes could not aggravate hypertension.  As such, a new examination for hypertension is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Finally, records indicate the AOJ has continued to develop the Veteran's claim of entitlement to service connection for PTSD.  Specifically, a January 2014 Deferred Rating Decision notes the Veteran was to be requested to provide additional information regarding his claimed stressor and the file was to be forwarded to the Joint Services Records Research Center (JSRRC).  To date, it is unclear whether such actions were taken or, if so, whether the requested development was completed.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any additional evidence generated subsequent to the January 2014 Deferred Rating Decision with respect to the Veteran's claim of service connection for PTSD.  If the requested development was not undertaken, these steps are to be completed.

2. Associate with the claims file any outstanding VA treatment records.

3. Schedule the Veteran for a VA examination to address the nature and etiology of his claimed hypertension.  A complete copy of the claims file should be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  All clinically indicated testing and consultations should be provided.  Following a review of the claims file and physical examination of the Veteran, the examiner should address the following:

a. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's currently diagnosed hypertension is etiologically related to active service, to include herbicide exposure?

b. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's currently diagnosed hypertension is proximately due to (caused by) his service-connected diabetes mellitus and/or coronary artery disease?

c. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's currently diagnosed hypertension has been aggravated (chronically worsened beyond normal progression) by his service-connected diabetes mellitus and/or coronary artery disease?  

A complete rationale must be provided for all opinions expressed.

4. Schedule the Veteran for a VA examination to address the nature and etiology of his claimed skin disorder.  A complete copy of the claims file should be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  All clinically indicated testing and consultations should be provided.  Following a review of the claims file and physical examination of the Veteran, the examiner should address the following:

a. Provide a current diagnosis of any skin disorder.  In offering a diagnosis, the examiner is informed that "current diagnosis" for VA claims purposes includes any condition diagnosed during the course of the appeal (dating to June 2007), regardless of whether it has since resolved.

b. For each condition diagnosed above, is it at least as likely as not (probability of at least 50 percent) that such skin disorder is etiologically related to active service, to include herbicide exposure?

A complete rationale must be provided for all opinions expressed.

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


